Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1-19 are allowable.
The following is an examiner’s statement of reasons for allowance: At the time of this invention, prior art such as Guillen (US Pub No. 20180084505) directed method to reduce the power consumption of an electronic device comprising at least one voltage regulator. At least one of the regulators (REG1-REG4) is switched off and on according to a predetermined duty cycle during such periods when the electronic device does not require the normal power supply ability of the regulator. This may be realized e.g. in a mobile phone during two successive control channel messages received from a base station when the mobile phone is in a so called power saving mode .
The prior art of record is different than the claimed invention because in the claimed invention determining  communicating with a remote cellular radio; obtaining an indicated time for a communication; and signaling one or more power supplies to transition from the second power level to the first power level; and also determining a time to activate the second power level of the one or more power supplies, to power the radio at the appointed time for the next communication; and sending a signal from the GPIO pin at the determined time. This in view of the other limitations of claim 1 result in the claimed invention being novel and non-obvious. Similarly for claim 8 and 13. Accordingly claims 1-19 are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be dearly labeled “Comments on Statement of Reasons for Allowance.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Munear Akki whose telephone number is (571) 272-3428.  The examiner can normally be reached on 8:00-4:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Curtis Kuntz can be reached on (571) 272-7499.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/MUNEAR T AKKI/Primary Examiner, Art Unit 2687